Case 13-42305        Doc 54     Filed 01/22/19     Entered 01/22/19 08:54:36          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 13-42305
         April E Andresen

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Glenn Stearns, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 10/29/2013.

         2) The plan was confirmed on 12/20/2013.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
12/04/2015, 06/03/2016.

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 04/28/2016, 10/04/2016.

         5) The case was completed on 10/30/2018.

         6) Number of months from filing to last payment: 60.

         7) Number of months case was pending: 63.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $2,900.00.

         10) Amount of unsecured claims discharged without payment: $165,596.74.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 13-42305       Doc 54     Filed 01/22/19        Entered 01/22/19 08:54:36                 Desc         Page 2
                                                    of 4



 Receipts:

        Total paid by or on behalf of the debtor                $36,156.00
        Less amount refunded to debtor                               $0.00

 NET RECEIPTS:                                                                                     $36,156.00


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                  $4,000.00
     Court Costs                                                                $0.00
     Trustee Expenses & Compensation                                        $1,802.46
     Other                                                                      $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                   $5,802.46

 Attorney fees paid and disclosed by debtor:                      $0.00


 Scheduled Creditors:
 Creditor                                        Claim         Claim            Claim        Principal      Int.
 Name                                  Class   Scheduled      Asserted         Allowed         Paid         Paid
 AMERICREDIT FINANCIAL DBA GM F    Unsecured      8,042.00       8,042.20         8,042.20        814.82        0.00
 AMLI MANAGEMENT COMPANY           Unsecured      8,400.00       6,000.00         6,000.00      6,000.00        0.00
 GATEWAY FINANCIAL                 Unsecured            NA       9,601.32         9,601.32        972.79        0.00
 GREAT LAKES HIGHER EDUCATION      Unsecured      4,856.00     11,497.93        11,497.93       1,164.95        0.00
 ILLINOIS DEPT OF HEALTHCARE & F   Priority       3,000.00       1,380.50         1,380.50      1,380.50        0.00
 ILLINOIS DEPT OF REVENUE          Priority          321.00        321.00           321.00        321.00        0.00
 ILLINOIS DEPT OF REVENUE          Unsecured            NA          62.10            62.10           6.29       0.00
 ILLINOIS TOLLWAY                  Unsecured      7,658.00    107,132.20       107,132.20      10,854.47        0.00
 INTERNAL REVENUE SERVICE          Priority       2,028.00       5,269.32         5,269.32      5,269.32        0.00
 INTERNAL REVENUE SERVICE          Unsecured            NA       2,051.09         2,051.09        207.81        0.00
 JEFFERSON CAPITAL SYSTEMS         Unsecured         688.00        688.63           688.63          69.77       0.00
 JEFFERSON CAPITAL SYSTEMS         Unsecured      2,000.00       2,310.08         2,310.08        234.05        0.00
 LVNV FUNDING                      Unsecured            NA         464.29           464.29          47.04       0.00
 NATIONAL ACCOUNT SERVICES         Unsecured           0.00        270.25           270.25          27.38       0.00
 SOLOMON FINANCE INC               Unsecured         345.00           NA               NA            0.00       0.00
 T-MOBILE                          Unsecured      1,377.00            NA               NA            0.00       0.00
 EDUCATION US DEPT OF ED/GSL/ATL   Unsecured      1,339.00            NA               NA            0.00       0.00
 EDUCATION US DEPT OF ED/GSL/ATL   Unsecured      2,088.00            NA               NA            0.00       0.00
 EDUCATION US DEPT OF ED/GSL/ATL   Unsecured      3,900.00            NA               NA            0.00       0.00
 EDUCATION US DEPT OF ED/GSL/ATL   Unsecured      6,129.00            NA               NA            0.00       0.00
 MERCHANTS CREDIT GUIDE            Unsecured         900.00           NA               NA            0.00       0.00
 MERCHANTS CREDIT GUIDE            Unsecured         180.00           NA               NA            0.00       0.00
 MERCHANTS CREDIT GUIDE            Unsecured         141.00           NA               NA            0.00       0.00
 EDUCATION SALLIE MAE EDUCATIO     Unsecured      1,339.00            NA               NA            0.00       0.00
 EDUCATION SALLIE MAE EDUCATIO     Unsecured      2,477.00            NA               NA            0.00       0.00
 EDUCATION SALLIE MAE EDUCATIO     Unsecured      2,678.00            NA               NA            0.00       0.00



UST Form 101-13-FR-S (9/1/2009)
Case 13-42305       Doc 54     Filed 01/22/19        Entered 01/22/19 08:54:36                 Desc       Page 3
                                                    of 4



 Scheduled Creditors:
 Creditor                                        Claim           Claim        Claim        Principal       Int.
 Name                                 Class    Scheduled        Asserted     Allowed         Paid          Paid
 EDUCATION US DEPT OF ED/GSL/ATL   Unsecured      7,613.00              NA          NA             0.00        0.00
 UNIVERSITY OF PHOENIX             Unsecured      1,651.00              NA          NA             0.00        0.00
 ILLINOIS STATE TOLL HWY AUTHOR    Unsecured      6,791.00              NA          NA             0.00        0.00
 ILLINOIS STATE TOLL HWY AUTHOR    Unsecured      6,435.00              NA          NA             0.00        0.00
 ILLINOIS STATE TOLL HWY AUTHOR    Unsecured      3,357.00              NA          NA             0.00        0.00
 ILLINOIS STATE TOLL HWY AUTHOR    Unsecured      6,660.00              NA          NA             0.00        0.00
 ILLINOIS STATE TOLL HWY AUTHOR    Unsecured      2,430.00              NA          NA             0.00        0.00
 ILLINOIS STATE TOLL HWY AUTHOR    Unsecured      1,718.00              NA          NA             0.00        0.00
 ILLINOIS STATE TOLL HWY AUTHOR    Unsecured      3,146.00              NA          NA             0.00        0.00
 AT&T                              Unsecured         177.00             NA          NA             0.00        0.00
 COMCAST CHICAGO SECONDS           Unsecured         978.00             NA          NA             0.00        0.00
 COMED RESIDENTIAL                 Unsecured      1,319.00              NA          NA             0.00        0.00
 DEPENDON COLLECTION               Unsecured         364.00             NA          NA             0.00        0.00
 ILLINOIS STATE TOLL HWY AUTHOR    Unsecured         500.00             NA          NA             0.00        0.00
 ILLINOIS STATE TOLL HWY AUTHOR    Unsecured      2,730.00              NA          NA             0.00        0.00
 ILLINOIS STATE TOLL HWY AUTHOR    Unsecured         564.00             NA          NA             0.00        0.00
 ILLINOIS STATE TOLL HWY AUTHOR    Unsecured      1,081.00              NA          NA             0.00        0.00
 ILLINOIS STATE TOLL HWY AUTHOR    Unsecured      5,365.00              NA          NA             0.00        0.00
 US DEPARTMENT OF EDUCATION        Unsecured      8,493.00       29,445.29    29,445.29       2,983.35         0.00


 Summary of Disbursements to Creditors:
                                                                 Claim           Principal                Interest
                                                               Allowed               Paid                    Paid
 Secured Payments:
       Mortgage Ongoing                                           $0.00                $0.00               $0.00
       Mortgage Arrearage                                         $0.00                $0.00               $0.00
       Debt Secured by Vehicle                                    $0.00                $0.00               $0.00
       All Other Secured                                          $0.00                $0.00               $0.00
 TOTAL SECURED:                                                   $0.00                $0.00               $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                            $1,380.50         $1,380.50                  $0.00
        Domestic Support Ongoing                                  $0.00             $0.00                  $0.00
        All Other Priority                                    $5,590.32         $5,590.32                  $0.00
 TOTAL PRIORITY:                                              $6,970.82         $6,970.82                  $0.00

 GENERAL UNSECURED PAYMENTS:                             $177,565.38          $23,382.72                   $0.00




UST Form 101-13-FR-S (9/1/2009)
Case 13-42305        Doc 54      Filed 01/22/19     Entered 01/22/19 08:54:36            Desc      Page 4
                                                   of 4



 Disbursements:

         Expenses of Administration                             $5,802.46
         Disbursements to Creditors                            $30,353.54

 TOTAL DISBURSEMENTS :                                                                     $36,156.00


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 01/17/2019                             By:/s/ Glenn Stearns
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
